Order of disposition, Family Court, New York County (Susan R. Larabee, J), entered on or about February 28, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree and two counts of attempted robbery in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The testimony of the victim and a police officer *533who witnessed the incident established appellant’s accessorial liability. Appellant’s conduct during and after the robbery was inconsistent with that of a mere bystander. Among other things, the evidence clearly demonstrated that appellant grabbed at or pulled on the victim’s bicycle during the robbery. Concur— Andrias, J.P., Friedman, DeGrasse, Freedman and AbdusSalaam, JJ.